Citation Nr: 0120434	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  01-00 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of malignant lymphoma, stage III, low grade 
variety.


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to March 1964, 
from September 1965 to September 1968, and from February 1969 
to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied an increased (compensable) rating for residuals of 
malignant lymphoma, stage III, low grade variety.  In June 
2001, he withdrew his request for a video conference hearing 
before a member of the Board.


FINDINGS OF FACT

1.  Competent medical evidence does not show active malignant 
lymphoma, stage III, low grade variety (non-Hodgkin's 
lymphoma), local recurrence or metastasis, or any cancer 
treatment since at least August 1993, or residuals related 
thereto.

2.  The evidence of record does not reflect residuals, 
manifestations or symptomatology of non-Hodgkin's lymphoma 
such as shortness of breath, recent weight loss, anemia, loss 
of appetite, axillary lymphadenopathy, peripheral neuropathy, 
or cardiomyopathy; however, he has complaints of chronic 
fatigue.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of malignant lymphoma, stage III, low grade variety 
(non-Hodgkin's lymphoma), have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.31, 
4.117, Diagnostic Code (Code) 7715 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, VCAA became law substantially modifying the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000). 

VCAA establishes very specific requirements for giving notice 
to claimants of required information and evidence.  VCAA, 
§ 3(a) (to be codified at 38 U.S.C. § 5103-5103A)).  After 
receiving an application for benefits, VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  A significant body of lay 
and medical evidence was developed, and the RO statement of 
the case clarified what evidence was required to establish 
entitlement to a compensable rating.  The veteran and his 
representative responded to the RO communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, 
para. 16 (57 Fed. Reg. 49,747 (1992)).

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See VCAA, § 3(a) (to be codified at 38 U.S.C. § 
5103A(d)).  This obligation was satisfied by VA compensation 
examinations performed in February 2000 and August 2000, 
which are described below.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
that the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record, 
and that a remand on the issues being finally adjudicated 
would serve no useful purpose.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
appellant's condition.  The veteran is generally presumed to 
be seeking the maximum benefit allowed by law.

Where entitlement to compensation has been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt will be resolved in the appellant's favor.  
38 C.F.R. § 4.3.  In every instance where the Schedule does 
not provide a zero percent evaluation for a Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Based on the veteran's application for VA disability 
benefits, the RO assigned a noncompensable schedular 
evaluation for residuals of malignant lymphoma, stage III, 
low grade variety (non-Hodgkin's lymphoma), pursuant to 38 
C.F.R. § 4.117, Code 7715, effective September 23, 1998, the 
date of receipt of his claim therefor.  38 U.S.C.A. 
§ 5110(a).  Under the Schedule, non-Hodgkin's lymphoma is to 
be rated as 100 percent disabling with active disease or 
during a treatment phase.  The 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months following discontinuance of such treatment the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, ratings are to be based on 
residuals.  38 C.F.R. § 4.117, Code 7715.

In connection with his initial, 1998 claim of service 
connection for "lymphoma cancer," the veteran submitted a 
copy of a statement from M. Casimir, M.D., 
dated in February 1993, indicating that he had been treated 
since July 1992 and was diagnosed as having malignant 
lymphoma, Stage III, low grade variety.  He reportedly had 
minimal toxicity during chemotherapy and was in complete 
remission, without restrictions as to resumption of full time 
activities, following completion of his therapy.  His 
prognosis was described as "very good."

Also of record is a July 1998 report of private medical 
examination, indicating that the veteran incurred a spinal 
injury due to a gunshot wound in 1985, resulting in cord 
hemisection with opposite sensory and motor weakness in the 
other lower extremities with gait disorder.  

In February 2000, the veteran underwent a VA medical 
examination for compensation and pension purposes.  He 
reported that he only takes Citrucel and vitamin supplements, 
and that the last time he saw an oncologist was in 1993.  
However, he complained of being tired all of the time, which 
he attributed to his chemotherapy in 1993.  On examination, 
the physician noted that he had difficulties ambulating and 
used a cane, as he had been shot in the spine in May 1985.  
The physician did not note any significant residuals of his 
non-Hodgkin's lymphoma; however, he stated that he was unable 
to quantify exactly what residuals he had secondary to 
lymphoma and, thus, he recommended an oncology evaluation.  

In August 2000, the veteran underwent VA medical examination, 
performed by an oncologist, who reported that he received 
chemotherapy treatment with Cytoxan and Adriamycin, 
Prednisone, Oncovin, and Bleomycin, which lasted more than a 
year and, according to the veteran, ended in August 1993.  
Since then, he reported significant fatigue, even on minimal 
exertion.  However, he did not have shortness of breath, 
recent weight loss, or loss of appetite.  In terms of side 
effects from chemotherapy, there was no numbness of tingling 
in his fingers or toes, except for the residual neurological 
syndrome from his 1985 gunshot wound.  Further, the 
examination revealed no axillary lymphadenopathy and no 
evidence of recurrence.  Clinical testing demonstrated no 
peripheral neuropathy or cardiomyopathy.  Blood work revealed 
no anemia and was otherwise within normal limits.  The 
assessment was that there was no evidence of recurrence of 
non-Hodgkin's lymphoma on clinical evaluation.  The 
oncologist mentioned uncertainty as to why the veteran had 
chemotherapy for more than a year for a low grade lymphoma; 
uncertainty was likewise noted as to the veteran's "lack of 
energy," but it was indicated that it was impossible to say 
if it could be related to chemotherapy that he received 7 
years earlier.  

Although the veteran complains of chronic fatigue, there is 
no competent evidence that he has active non-Hodgkin's 
lymphoma, that he has undergone cancer treatment since August 
1993, or that he suffers from significant residuals of 
malignant lymphoma, stage III, low grade variety, or 
treatment related thereto.  By his own admission, he has not 
required any cancer treatment since August 1993.  As there 
was no local recurrence or metastasis, the Board must 
evaluate the residuals of his non-Hodgkin's lymphoma.  

Competent medical evidence demonstrates no shortness of 
breath, recent weight loss, anemia, loss of appetite, 
axillary lymphadenopathy, peripheral neuropathy, or 
cardiomyopathy as residuals of his cancer treatment.  He has 
complained of a lack of energy, but he is able to dress 
himself and go to medical appointments independently.  
Although physicians are unable to determine exactly the 
etiology of his complaints of fatigue, competent medical 
evidence does not demonstrate that he suffers any active 
lymphoma or residuals of his malignant lymphoma, stage III, 
low grade variety, or treatment related thereto.  
Accordingly, there is no basis for assignment of a 
compensable evaluation.  38 C.F.R. § 4.117, Code 7715.  

In making this determination, the Board has concluded that a 
basis for an extra-schedular evaluation has not been 
presented.  An extra-schedular evaluation is appropriate in 
an exceptional case where the schedular evaluation is found 
to be inadequate.  The governing norm is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  Here, the 
veteran has not been hospitalized for prolonged periods of 
time for his non-Hodgkin's lymphoma or demonstrated that any 
residuals of cancer treatment markedly affected him.  There 
is no evidence of record that there is an exceptional or 
unusual disability picture based on residuals of malignant 
lymphoma, stage III, low grade variety, and treatment related 
thereto.  

Finally, the Board has considered the doctrine of reasonable 
doubt.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
However, as the preponderance of the evidence is against a 
compensable evaluation, the doctrine is not for application. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased (compensable) rating for residuals of malignant 
lymphoma, stage III, low grade variety, is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

